Title: Abigail Adams to Hannah Storer Green, 28 February 1784
From: Adams, Abigail
To: Green, Hannah Storer



Dear Mis Green

Febry 28. 1784


I inclose to you my sons Letters, which you will be so kind as to return safe to me again; as they are very valuable to me. For a Lad of Sixteen they do credit to him. This you; who are a parent will permit me to say to you, nor charge upon me more than a maternal partiality in the observation.
Mr. Green Spoke to me yesterday upon an affair in which Mr. Adams he says was formerly engaged. I did not fully comprehend what he wanted, if you will be kind enough to desire him to state in writing what he wishes to have done I will endeavour that he Shall have all the intelligence in my power to give him.
Accept the inclosed as a Small token of our ancient Friendship, and be assured I shall in all countries and climates which the vicissitudes of fortune may place me in, always remember with pleasure and affection the early and lasting Friendship of Caliope for her

Diana

